FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30070

               Plaintiff - Appellee,              D.C. No. 4:08-CR-00119-SEH

   v.
                                                  MEMORANDUM *
 JEFFERY MARSHALL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jeffery Marshall appeals from the 200-month sentence imposed following

his guilty-plea conviction for possession with intent to distribute



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Marshall contends that the within-Guidelines range sentence is substantively

unreasonable because the district court’s application of the career offender

enhancement over-represented the seriousness of his past offenses. The record

reflects that the district court gave thorough consideration to Marshall’s arguments

in support of his request for a sentence below the Guidelines range, but found the

circumstances insufficient to warrant such a sentence. Furthermore, the district

court conducted a reasoned and thorough analysis of the 18 U.S.C. § 3553(a)

factors prior to imposing a sentence toward the lower end of the advisory

Guidelines range. Accordingly, the sentence imposed is substantively reasonable.

See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir. 2008).

       AFFIRMED.




AK/Research                               2                                    09-30070